SHARP, Judge.
Young appeals the denial of his motion for post conviction relief. Several grounds were raised in a motion including ineffective assistance of counsel. The trial judge denied the motion holding these issues had been considered on direct appeal. However, the issue of ineffective assistance of counsel had not been raised prior to the 3.850 motion. Denial of effective assistance of counsel is an issue appropriate for collateral relief. Gunn v. State, 378 So.2d 105 (Fla. 5th DCA 1980). We remand this case for an evidentiary hearing on the issue of ineffective assistance of counsel. Battle v. State, 388 So.2d 1323 (Fla. 5th DCA 1980); Dismuke v. State, 388 So.2d 1324 (Fla. 5th DCA 1980).
REMANDED.
DAUKSCH, C. J., and FRANK D. UP-CHURCH, Jr., J., concur.